CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Roebling Finanical Corp, Inc. (the “Company”) on Form 10-Q for the quarter ended June 30, 2010 (the “Report”) as filed with the Securities and Exchange Commission on the date hereof, we, Frank J. Travea, III, President and Chief Executive Officer, and Janice A. Summers, Senior Vice President, Chief Operating Officer and Chief Financial Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the company and furnished to the Securiteis and Exchange Commission or its staff upon request. /s/ Frank J. Travea, III /s/ Janice A. Summers Frank J. Travek, III Janice A. Summers President and Chief Executive Officer Senior Vice President, Chief Operating Officer and Chief Financial Officer August 6, 2010 August 6, 2010
